UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2012 SANTO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 333-169503 27-0518586 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ave. Sarasota #20, Torre Empresarial, Suite 1103 Santo Domingo, Dominican Republic (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 809-535-9443 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. Acquisition of Mineral Properties On September 17, 2012, Santo Mining Corp. (the “Company”) exercised its right of first refusal to purchase two additional mineral properties, Walter and Maria, (the “Claims”) from Gexplo, SRL (the “Vendor”) pursuant to a mineral property acquisition agreement (the “Acquisition Agreement”). In exchange for the Claims, Rosa Habeila Feliz Ruiz, the Secretary of the Company, transferred 13,181,460 of her shares of the Company’s common stock to the Vendor. The Vendor is owned by Alain French, our President, Chief Executive Officer and sole Director. The Company still has a right of first refusal to purchase two additional properties from the Vendor. The terms of the Acquisition Agreement are qualified in its entirety by reference to the description of the agreement in Item 1.01, and to the provisions of the agreement filed as Exhibit 10.1, to the Current Report on Form 8-K, filed with the Commission on July 31, 2012. Description of the Mineral Claims Walter The WALTER Claim is located in the Sánchez Ramírez province, in the municipality of Cotui, in accordance with the Zambrana (Hatillo) #6172-I (55) topographic sheet, complying with the terms of mining law No. 146 and its regulations. The total area covered by the exploration request is 200 mining hectares. The Starting Point (or “PP” in its Spanish acronym) is located 57 meters in a direction of N300W from the Reference Point (or “PR” in its Spanish acronym). The PP is identified on the ground by a concrete monument with the initials PP and with a partially buried two-inch diameter PVC tube filled with concrete. The PP is located at coordinates UTM N2090512 and E372490 (NAD 27datum). The Reference Point is identified on the ground in the same manner as the PP and is located on the south side of the road that connects Tocoa, La Placete and Maimon. The PR is located at the coordinates UTM N2090524 and E372443 (NAD 27datum) at a distance of 24 meters from the centre of the culvert over the Guaré stream in the section of road that goes from Tocoa to La Placeta. The Reference Point has been connected to three (3) land visuals in the following manner: WALTER Connection Point Table:From Magnetic Direction Distance (Meters) Direct Positive Angle PR-PP S120 o -00’E 57.0 00’-00” PR-V1 N51 o -00’E 19.0 291’-30” PR-V2 N62 o -00’E 20.0 302’-00” PR-V3 N77 o -00’E 24.0 315’-30” PR-CC N327 o -00’W 24.0 207’-30” PP-1 East 10.0 The WALTER concession boundaries will follow the direction of the Universal Transverse Mercator (UTM) grid on vertices with incoming and outgoing angles of 90 o , according to that outlined in the following table: POINT OF BEGINNING POINT OF ENDING CARDINAL DISTANCE IN METERS UTM NORTH (FROM POB) UTM EAST (FROM POB) PP A east 10.00 N2090512 E372490 A B SOUTH 512.00 N2090512 E372500 B C WEST 2,000.00 N2089000 E372500 C D NORTH 1,000.00 N2089000 E370500 D E EAST 2,000.00 N2091000 E370500 E A SOUTH 488.00 N2091000 E372500 2 MARIA The MARIA Claim is located in the provinces of Monseñor Nouel and La Vega, in the Municipalities of Bonao and La Vega, in the sections of Sabana Del Puerto, Jumunucu and Guanábano, and in the village of Cerro Grande, found in the Fantino #6173-III (43) topographical sheets, complying with the terms of mining law No. 146 and its regulations. The total area covered by the exploration request is 1,486 mining hectares. The PP is located meters in a direction of S14 0 - 00’W from the Reference Point. This PP is identified on the ground by a concrete monument with the initials PP and with a partially buried two-inch diameter PVC tube filled with concrete. The PP is located at coordinates UTM N2115880 y E353201 (Datum NAD27). The Reference Point (PR) is identified on the ground in the same manner as the PP and is located on the East side of the road that connects the villages of La Ceibita, JunumucuyRincon. The PR is located at the coordinates UTM N2115935 y E353216 (Datum NAD27). The Reference Point has been connected to three (3) visuals with landmarks on the ground with the initials V1, V2, and V3 in the following manner: From To Magnetic Direction Distance (Meters) Direct Positive Angle PR PP S14 o -30’W 58.65 00’-00” PR V1 S38 o -00’W 14.00 23’-30” PR V2 S74 o -00’W 12.70 59’-30” PR V3 N74 o -00’W 8.10 91’-30” PR CC S27 o -00’E 11.0 318’-30” The MARIA concession boundaries will follow the direction of the Universal Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of 90 o , according to that outlined in the following table: POINT OF BEGINNING POINT OF ENDING CARDINAL DISTANCE IN METERS UTM NORTH (FROM POB) UTM EAST (FROM POB) PP A EAST 99 N2115880 E353201 A B SOUTH 280 N2115880 E353300 B C WEST 1,300 N2115600 E353300 C D SOUTH 600 N2115600 E352000 D E WEST 500 N2115000 E352000 E F SOUTH 2,000 N2115000 E351500 F G EAST 1,500 N2113000 E351500 G H SOUTH 1,000 N2113000 E353000 H I WEST 500 N2112000 E353000 I J SOUTH 1,000 N2112000 E352500 J K WEST 500 N2111000 E352500 K L SOUTH 200 N2111000 E352000 L M WEST 200 N2110800 E352000 M N NORTH 700 N2110800 E351800 N O EAST 500 N2111500 E351800 O P WEST 1,400 N2111500 E352300 P Q NORTH 1,300 N2112900 E352300 Q R WEST 900 N2112900 E351000 R S SOUTH 1,000 N2112000 E351000 S T WEST 1,000 N2112000 E350000 T U NORTH 800 N2111000 E350000 U V WEST 1,900 N2111000 E349000 V W NORTH 700 N2112900 E349000 W X WEST 1,400 N2112900 E348500 X Y NORTH 500 N2114300 E348500 Y Z EAST 1,700 N2114300 E348000 Z A SOUTH 5,300 N2116000 E348000 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 21 , 2012 SANTO MINING CORP. By: /s/ Alain French Alain French President and Chief Executive Officer 4
